PER CURIAM.
Appellant was charged with violation of several conditions of his probation, one of which required that he pay $10.00 per month toward the cost of his supervision. Appellant did not pay the required fee for *1141his supervision and the court found him guilty of violation of several conditions of probation including the one requiring payment of the supervision fee. However, no evidence was adduced to show appellant had the ability to make said payments. Absent such proof the court if not authorized to find a violation of said condition. Robbins v. State, 318 So.2d 472 (Fla. 4th DCA 1975). This does not require a reversal of the order of revocaiton because there is adequate proof of violation of the other conditions.
Accordingly, the order of revocation is remanded to the trial court with directions to delete the finding of a violation of condition (5) of the order of probation in failing to comply with Section 945.30, Florida Statutes, requiring contribution to the cost of supervision. In all other respects the order appealed from is affirmed.
AFFIRMED as modified.
LETTS, C. J., and DOWNEY and MOORE, JJ., concur.